EXHIBIT 10.1
 
BIOFUEL ENERGY CORP.
1600 BROADWAY, SUITE 2200
DENVER, COLORADO 80202
 
CONFIDENTIAL AND PROPRIETARY
 
September 24, 2010
 
Greenlight APE, LLC
as Administrative Agent


 
Re:  BioFuel Change of Control Arrangements
 
Gentlemen:
 
We, the undersigned executive officers (“Executives”) of BioFuel Energy Corp.
(“BioFuel Energy”), understand that Greenlight APE, LLC is acting as
administrative agent for certain lenders under that certain Loan Agreement (the
“Loan Agreement”), dated as of September 24, 2010 (collectively as identified
therein, the “Lenders”), pursuant to which the Lenders are making a bridge loan
(the “Bridge Loan”) to BioFuel Energy, whereby as soon as reasonably practicable
following the closing of the Bridge Loan, BioFuel Energy will commence with a
registered rights offering pursuant to the appropriate registration statement
whereby it will offer Series A Convertible Preferred Stock (as defined in the
Loan Agreement) to its existing stockholders on a pro rata basis and use the
proceeds raised in connection with the rights offering to repay the Bridge Loan
and certain other indebtedness of BioFuel Energy, LLC  (the “Rights Offering,”
together with the Bridge Loan, the “Transaction”).
 
BioFuel Energy and BioFuel Energy, LLC (“BFE Energy,” and together with BioFuel
Energy, “BioFuel”) anticipate that the Transaction would result in a “change of
control” for purposes of awards (“Equity Awards”) held under the BioFuel Energy
Corp. 2007 Equity Incentive Compensation Plan (the “Equity Plan”) and the
vesting and payment provisions of the BioFuel Energy, LLC Change of Control Plan
(the “Change of Control Plan,” and together with the Equity Plan, the “Plans”).
 
In consideration of the foregoing, and in order to induce the Lenders to make
the Bridge Loan and undertake the Rights Offering, the Executives who are
signatory hereto, severally and not jointly, agree as follows:
 
 
1.
Notwithstanding anything to the contrary contained in the Plans, the Transaction
as described above shall not constitute a “Change of Control” as defined under
the Plans; and

 
 
2.
Notwithstanding anything to the contrary contained in those certain Executive
Employment Agreements dated August 31, 2010 by and between BFE Energy and each
of Scott H. Pearce and Kelly G. Maguire, respectively (the “Agreements”), the
Transaction as described above shall not constitute a “Change of Control” as
defined under the Agreements; and

 
 
 

--------------------------------------------------------------------------------

 
Letter Agreement re: BioFuel Change of Control Arrangements
Greenlight APE, LLC
as Administrative Agent
September 24, 2010



 
 
3.
Notwithstanding anything to the contrary contained in those certain Offers of
Continued Employment dated August 31, 2010 by and between BFE Energy and each of
Doug Anderson and Mark Zoeller, respectively (the “Offers”), the Transaction as
described above shall not constitute a “Change of Control” as defined under the
offers.

 
The foregoing shall apply with respect to the Plans solely to the extent such
Plans provide benefits to the undersigned Executives, and not with respect to
any payments, acceleration of awards or any other benefits under the Plans that
might apply to any other employee of BioFuel.
 
This letter agreement shall become effective only as of the completion of the
Transaction and, if the Transaction does not occur, this letter agreement shall
be void and of no force and effect.  This letter agreement contains the entire
agreement among the parties concerning the subject matter hereof and supersedes
and nullifies all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the parties with respect to
the subject matter hereof. This letter agreement may be executed in separate
counterparts, each of which shall be considered binding and enforceable,
severally and not jointly, on the signatories hereto.
 
Acknowledged and agreed as of the date first written above.

 
2

--------------------------------------------------------------------------------

 

By Executives:
         
/s/ Scott Pearce
 
Scott Pearce
 
President and CEO
         
/s/ Kelly Maguire
 
Kelly Maguire
 
Executive Vice President and CFO
         
/s/ Doug Anderson
 
Doug Anderson
 
Vice President of Operations
         
/s/ Mark Zoeller
 
Mark Zoeller
 
Vice President and General Counsel
 

 
 
3

--------------------------------------------------------------------------------

 
